 



Exhibit 10.1
STOCK OPTION PLAN (2000) OF
LAS VEGAS GAMING, INC.
A Nevada Corporation
1. Purpose of the Plan
The purpose of this Plan is to strengthen Las Vegas Gaming, Inc. (hereinafter
the “Company”) by providing incentive stock options as a means to attract,
retain and motivate key corporate personnel, through ownership of stock of the
Company, and to attract individuals of outstanding ability to render services to
and enter the employment of the Company or its subsidiaries.
2. Types of Stock Options
There shall be two types of Stock Options (referred to herein as “Options”
without distinction between such different types) that may be granted under this
Plan: (1) Options intended to qualify as Incentive Stock Options under
Section 422 of the Internal Revenue Code (“Qualified Stock Options”), and
(2) Options not specifically authorized or qualified for favorable income tax
treatment under the Internal Revenue Code (“Non-Qualified Stock Options”).
3. Definitions
The following definitions are applicable to the Plan:

(a)   Board. The Board of Directors of the Company.   (b)   Code. The Internal
Revenue Code of 1986, as amended from time to time.   (c)   Common Stock. The
shares of Common Stock of the Company.   (d)   Company. Las Vegas Gaming, Inc.,
a Nevada corporation.   (e)   Consultant. An individual or entity that renders
professional services to the Company as an independent contractor and is not an
employee or under the direct supervision and control of the Company.   (f)  
Disabled or Disability. For the purposes of Section 7, a disability of the type
defined in Section 22(e)(3) of the Code. The determination of whether an
individual is Disabled or has a Disability is determined under procedures
established by the Plan Administrator for purposes of the Plan.   (g)   Fair
Market Value. For purposes of the Plan, the “fair market value” per share of
Common Stock of the Company at any date shall be: (a) if the Common Stock is
listed on an established stock exchange or exchanges or the NASDAQ National
Market, the closing price per share on the last trading day immediately
preceding such date on the principal exchange on which it is traded or as
reported by NASDAQ; or (b) if the Common Stock is not then listed on an exchange
or the NASDAQ National Market, but is quoted on the NASDAQ Small Cap Market, the
NASDAQ electronic bulletin board or the National Quotation Bureau pink sheets,
the average of the closing bid and asked prices per share for the Common Stock
as quoted by NASDAQ or the National

 



--------------------------------------------------------------------------------



 



    Quotation Bureau, as the case may be, on the last trading day immediately
preceding such date; or (c) if the Common Stock is not then listed on an
exchange or the NASDAQ National Market, or quoted by NASDAQ or the National
Quotation Bureau, an amount determined in good faith by the Plan Administrator.
  (h)   Incentive Stock Option. Any Stock Option intended to be and designated
as an “incentive stock option” within the meaning of Section 422 of the Code.  
(i)   Non-Qualified Stock Option. Any Stock Option that is not an Incentive
Stock Option.   (j)   Optionee. The recipient of a Stock Option.   (k)   Plan
Administrator. The board or the Committee designated by the Board pursuant to
Section 4 to administer and interpret the terms of the Plan.   (l)   Stock
Option. Any option to purchase shares of Common Stock granted pursuant to
Section 7.

4. Administration of the Plan
This Plan shall be administered by a “Compensation Committee” or “Plan
Administrator” composed of members selected by, and serving at the pleasure of,
the Board of Directors. Subject to the provisions of the Plan, the Plan
Administrator shall have authority to construe and interpret the Plan, to
promulgate, amend, and rescind rules and regulations relating to its
administration, to select, from time to time, among the eligible employees and
non-employee consultants (as determined pursuant to Section 5) of the Company
and its subsidiaries those employees and consultants to whom Stock Options will
be granted, to determine the duration and manner of the grant of the Options, to
determine the exercise price, the number of shares and other terms covered by
the Stock Options, to determine the duration and purpose of leaves of absence
which may be granted to Stock Option holders without constituting termination of
their employment for purposes of the Plan, and to make all of the determinations
necessary or advisable for administration of the Plan. The interpretation and
construction by the Plan Administrator of any provision of the Plan, or of any
agreement issued and executed under the Plan, shall be final and binding upon
all parties. No member of the Committee or Board shall be liable for any action
or determination undertaken or made in good faith with respect to the Plan or
any agreement executed pursuant to the Plan.
All of the members of the Committee shall be persons who, in the opinion of
counsel to the Company, are outside directors and “non-employee directors”
within the meaning of Rule l6b-3(b)(3)(i) promulgated by the Securities and
Exchange Commission. From time to time, the Board may increase or decrease the
size of the Committee, and add additional members to, or remove members from,
the Committee. The Committee shall act pursuant to a majority vote, or the
written consent of a majority of its members, and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the provisions of the Plan and the directions of the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may deem advisable.
At the option of the Board, the entire Board of Directors of the Company may act
as the Plan Administrator during such periods of time as all members of the
Board are “outside directors” as

2



--------------------------------------------------------------------------------



 



defined in Prop. Treas. Regs. §1.162-27(e)(3), except that this requirement
shall not apply during any period of time prior to the date the Company’s Common
Stock becomes registered pursuant to Section 12 of the Securities Exchange Act
of 1934, as amended.
5. Grant of Options
The Company is hereby authorized to grant Incentive Stock Options as defined in
section 422 of the Code to any employee or director (including any officer or
director who is an employee) of the Company, or of any of its subsidiaries;
provided, however, that no person who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, or any of
its parent or subsidiary corporations, shall be eligible to receive an Incentive
Stock Option under the Plan unless at the time such Incentive Stock Option is
granted the Option price is at least 110% of the fair market value of the shares
subject to the Option, and such Option by its terms is not exercisable after the
expiration of five years frorn the date such Option is granted.
An employee may receive more than one Option under the Plan. Non-Employee
Directors shall be eligible to receive Non-Qualified Stock Options in the
discretion of the Plan Administrator. In addition, Non-Qualified Stock Options
may be granted to Consultants who are selected by the Plan Administrator.
6. Stock Subject to Plan
The stock available for grant of Options under this Plan shall be shares of the
Company’s authorized but unissued, or reacquired, Common Stock. The aggregate
sales price, or amount of securities sold, during any 12 month period may not
exceed the greater of: (1) $1 million, (2) 15% of the total assets of the
Company, or (3) 15% of the issued and outstanding common stock of the company,
including shares previously issued under this Plan or other stock option plans
created by the Company. The maximum number of shares for which an Option may be
granted to any Optionee during any calendar year shall not exceed 200,000
shares. In the event that any outstanding Option under the Plan for any reason
expires or is terminated, the shares of Common Stock allocable to the
unexercised portion of the Option shall again be available for Options under the
Plan as if no Option had been granted with regard to such shares.
7. Terms and Conditions of Options
Options granted under the Plan shall be evidenced by agreements (which need not
be identical) in such form and containing such provisions that are consistent
with the Plan as the Plan Administrator shall from time to time approve. Such
agreements may incorporate all or any of the terms hereof by reference and shall
comply with and be subject to the following terms and conditions:

(a)   Number of Shares. Each Option agreement shall specify the number of shares
subject to the Option.   (b)   Option Price. The purchase price for the shares
subject to any Option shall be determined by the Plan Administrator at the time
of the grant, but shall not be less than 85% of Fair Market Value per share.
Anything to the contrary notwithstanding, the purchase price for the shares
subject to any Incentive Stock Option shall not be less than 100% of the Fair
Market Value of the shares of

3



--------------------------------------------------------------------------------



 



    Common Stock of the Company on the date the Stock Option is granted. In the
case of any Option granted to an employee who owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
or any of its parent or subsidiary corporations, the Option price shall not be
less than 110% of the Fair Market Value per share of the Common Stock of the
Company on the date the Option is granted. For purposes of determining the stock
ownership of an employee, the attribution rules of Section 424(d) of the Code
shall apply.   (c)   Notice and Payment. Any exercisable portion of a Stock
Option may be exercised only by: (a) delivery of a written notice to the Company
prior to the time when such Stock Option becomes unexercisable herein, stating
the number of shares bring purchased and complying with all applicable rules
established by the Plan Administrator; (b) payment in full of the exercise price
of such Option by, as applicable, delivery of: (i) cash or check for an amount
equal to the aggregate Stock Option exercise price for the number of shares
being purchased, (ii) in the discretion of the Plan Administrator, upon such
terms as the Plan Administrator shall approve, a copy of instructions to a
broker directing such broker to sell the Common Stock for which such Option is
exercised, and to remit to the Company the aggregate exercise price of such
Stock Option (a “cash1ess exercise”), or (iii) in the discretion of the Plan
Administrator, upon such terms as the Plan Administrator shall approve, shares
of the Company’s Common Stock owned by the Optionee, duly endorsed for transfer
to the Company, with a Fair Market Value on the date of delivery equal to the
aggregate purchase price of the shares with respect to which such Stock Option
or portion is thereby exercised (a “stock-for-stock exercise”); (c) payment of
the amount of tax required to be withheld (if any) by the Company, or any parent
or subsidiary corporation as a result of the exercise of a Stock Option. At the
discretion of the Plan Administrator, upon such terms as the Plan Administrator
shall approve, the Optionee my pay all or a portion of the tax withholding by:
(i) cash or check payable to the Company, (ii) a cashless exercise, (iii) a
stock-for-stock exercise, or (iv) a combination of one or more of the foregoing
payment rnethods; and (d) delivery of a written notice to the Company requesting
that the Company direct the transfer agent to issue to the Optionee (or his
designee) a certificate for the number of shares of Common Stock for which the
Option was exercised or, in the case of a cashless exercise, for any shares that
were not sold in the cashless exercise. Notwithstanding the foregoing, the
Company, in its sole discretion, may extend and maintain, or mange for the
extension and maintenance of credit to any Optionee to finance the Optionee’s
purchase of shares pursuant to the exercise of any Stock Option, on such terms
as may be approved by the Plan Administrator, subject to applicable regulations
of the Federal Reserve Board and any other laws or regulations in effect at the
time such credit is extended.   (d)   Terms of Option. No Option shall be
exercisable after the expiration of the earliest of: (a) ten years after the
date the Option is granted, (b) three months after the date the Optionee’s
employment with the Company and its subsidiaries terminates, or a Non-Employee
Director or Consultant ceases to provide services to the Company, if such
termination or cessation is for any reason other than Disability or death,
(c) one year after the date the Optionee’s employment with the Company, and its
subsidiaries, terminates, or a Non-Employee Director or Consultant ceases to
provide services to the Company, if such termination or cessation is a result of
death or Disability; provided, however, that the Option agreement for any Option
may provide for shorter periods in each of the foregoing instances. In the case
of an Incentive Stock Option granted to an employee who owns stock possessing
more than 10% of the total combined voting power of all

4



--------------------------------------------------------------------------------



 



    classes of stock of the Company, or any of its parent or subsidiary
corporations, the term set forth in (a) above shall not be more than five years
after the date the Option is granted.   (e)   Exercise of an Option. No Option
shall be exercisable during the lifetime of the Optionee by any person other
than the Optionee. Subject to the foregoing, the Plan Administrator shall have
the power to set the time or times within which each Option shall be exercisable
and to accelerate the time or times of exercise; provided. However the Option
shall provide the right to exercise at the rate of at least 20% per year over
five years from the date the Option is granted. Unless otherwise provided by the
Plan Administrator, each Option granted under the Plan shall become exercisable
on a cumulative basis as to one-third (1/3) of the total number of shares
covered thereby at any time after one year from the date the Option is granted
and an additional one-third (1/3) of such total number of shares at any time
after the end of each consecutive one-year period thereafter until the Option
has become exercisable as to all of such total number of shares. To the extent
that an Optionee has the right to exercise an Option and purchase shares
pursuant hereto, the Option may be exercised from time to time by written notice
to the Company, stating the number of shares being purchased and accompanied by
payment in full of the exercise price for such shares.   (f)   No Transfer of
Option. No Option shall be transferable by an Optionee otherwise than by will or
the laws of descent and distribution.   (g)   Limit on Incentive Stock Option.
The aggregate Fair Market Value (determined at the time the Option is granted)
of the stock with respect to which an Incentive Stock Option is granted and
exercisable for the first time by an Optionee during any calendar year (under
all Incentive Stock Option plans of the Company and its subsidiaries) shall not
exceed $100,000. To the extent the aggregate Fair Market Value (determined at
the time the Stock Option is granted) of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by an Optionee during
any calendar year (under all Incentive Stock Option plans of the Company and any
parent or subsidiary corporations) exceeds $100,000, such Stock Options shall be
treated as Non-Qualified Stock Options. The determination of which Stock Options
shall be treated as Non-Qualified Stock Options shall be made by taking Stock
Options into account in the Order in which they were granted.   (h)  
Restriction on Issuance of Shares. The issuance of Options and shares shall be
subject to compliance with all of the applicable requirements of law with
respect to the issuance and sale of securities, including, without limitation,
any required qualification under state securities laws. If an Optionee acquires
shares of Common Stock pursuant to the exercise of an Option, the Plan
Administrator, in its sole discretion, may require as a condition of issuance of
shares covered by the Option that the shares of Common Stock be subject to
restrictions on transfer. The Company may place a legend on the share
certificates reflecting the fact that they are subject to restrictions on
transfer pursuant to the terms of this Section. In addition, the Optionee may be
required to execute a buy-sell agreement in favor of the Company or its designee
with respect to all or any of the shares so acquired. In such event, the terms
of any such agreement shall apply to the optioned shares.   (i)   Investment
Representation. Any Optionee may be required, as a condition of issuance of
shares covered by his or her Option, to represent that the shares to be acquired
pursuant to exercise will be acquired for investment and without a view toward
distribution thereof, and in such case, the

5



--------------------------------------------------------------------------------



 



    Company may place a legend on the share certificate(s) evidencing the fact
that they were acquired for investment and cannot be sold or transferred unless
registered under the Securities Act of 1933, as amended, or unless counsel for
the Company is satisfied that the circumstances of the proposed transfer do not
require such registration.   (j)   Rights as a Shareholder or Employee. An
Optionee or transferee of an Option shall have no right as a stockholder of the
Company with respect to any shares covered by any Option until the date of the
issuance of a share certificate for such shares. No adjustment shall be made for
dividends (Ordinary or extraordinary, whether cash, securities, or other
property), or distributions or other rights for which the record date is prior
to the date such share certificate is issued, except as provided in paragraph
(m) below. Nothing in the Plan or in any Option agreement shall confer upon any
employee any right to continue in the employ of the Company or any of its
subsidiaries or interfere in any way with any right of the Company or any
subsidiary to terminate the Optionee’s employment at any time.   (k)   No
Fractional Shares. In no event shall the Company be required to issue fractional
shares upon the exercise of an Option.   (l)   Exercise in the Event of Death.
In the event of the death of the Optionee, any Option or unexercised portion
thereof granted to the Optionee, to the extent exercisable by him or her on the
date of death, may be exercised by the Optionee’s personal representatives,
heirs, or legatees subject to the provisions of paragraph (d) above.   (m)  
Recapitalization or Reorganization of the Company. Except as otherwise provided
herein, appropriate and proportionate adjustments shall be made (1) in the
number and class of shares subject to the Plan, (2) to the Option rights granted
under the Plan, and (3) in the exercise price of such Option rights, in the
event that the number of shares of Common Stock of the Company are increased or
decreased as a result of a stock dividend (but only on Common Stock), stock
split, reverse stock split, recapitalization, reorganization, merger,
consolidation, separation, or like change in the corporate or capital structure
of the Company. In the event there shall be any other change in the number or
kind of the outstanding shares of Common Stock of the Company, or any stock or
other securities into which such common stock shall have been changed, or for
which it shall have been exchanged, whether by reason of a complete liquidation
of the Company or a merger, reorganization, or consolidation with any other
corporation in which the Company is not the surviving corporation, or the
Company becomes a wholly-owned subsidiary of another corporation, then if the
Plan Administrator shall, in its sole discretion, determine that such change
equitably requires an adjustment to shares of Common Stock currently subject to
Options under the Plan, or to prices or terms of outstanding Options, such
adjustment shall be made in accordance with such determination.       To the
extent that the foregoing adjustments relate to stock or securities of the
Company, such adjustment shall be made by the Plan Administrator, the
determination of which in that respect shall be final, binding, and conclusive.
No right to purchase fractional shares shall result from any adjustment of
Options pursuant to this Section. In case of any such adjustment, the shares
subject to the Option shall he rounded down to the nearest whole share. Notice
of any adjustment shall be given by the Company to each Optionee whose Options
shall have been so adjusted and such

6



--------------------------------------------------------------------------------



 



    adjustment (whether or not notice is given) shall be effective and binding
for all purposes of the Plan.       In the event of a complete liquidation of
the Company or a merger, reorganization, or consolidation of the Company with
any other corporation in which the Company is not the surviving corporation, or
the Company becomes a wholly-owned subsidiary of another corporation, any
unexercised Options granted under the Plan shall be deemed cancelled unless the
surviving corporation in any such merger, reorganization, or consolidation
elects to assume the Options under the Plan or to issue substitute Options in
place thereof; provided, however, that notwithstanding the foregoing, if such
Options would be cancelled in accordance with the foregoing, the Optionee shall
have the right exercisable during a ten-day period ending on the fifth day prior
to such liquidation, merger, or consolidation to exercise such Option in whole
or in part without regard to any installment exercise provisions in the Option
agreement.   (n)   Modification, Extension and Renewal of Options. Subject to
the terms and conditions and within the limitations of the Plan, the Plan
Administrator may modify, extend or renew outstanding options granted under the
Plan and accept the surrender of outstanding Options (to the extent not
theretofore exercised). The Plan Administrator shall not, however, without the
approval of the Board, modify any outstanding Incentive Stock Option in any
manner that would cause the Option not to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Code. Notwithstanding the foregoing. no
modification of an Option shall, without the consent of the Optionee, alter or
impair any rights of the Optionee under the Option.   (o)   Other Provisions.
Each Option may contain such other terms, provisions, and conditions not
inconsistent with the Plan as may be determined by the Plan Administrator.

8. Termination or Amendment of the Plan
The Board may at any time terminate or amend the Plan; provided that, without
approval of the holders of a majority of the shares of Common Stock of the
Company represented and voting at a duly held meeting at which a quorum is
present or the written consent of a majority of the outstanding shares of Common
Stock, there shall be (except by operation of the provisions of paragraph (m)
above) no increase in the total number of shares covered by the Plan, no change
in the class of persons eligible to receive options granted under the Plan, no
reduction in the exercise price of Options granted under the Plan, and no
extension of the latest date upon which Options may be exercised; and provided
further that, without the consent of the Optionee, no amendment may adversely
affect any then outstanding Option or any unexercised portion thereof.
9. Indemnification
In addition to such other rights of indemnification as they may have as members
of the Board Committee that administers the Plan, the members of the Plan
Administrator shall be indemnified by the Company against reasonable expense,
including attorney’s fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein to which they, or any of them, may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Option
granted thereunder, and against any and all amounts paid by them in settlement
thereof (provided such settlement is approved by independent

7



--------------------------------------------------------------------------------



 



legal counsel selected by the Company). In addition, such members shall be
indemnified by the Company for any amount paid by them in satisfaction of a
judgment in any action, suit, or proceeding, except in relation to matters as to
which it shall have been adjudged that such member is liable for negligence or
misconduct in the performance of his or her duties, provided however that within
60 days after institution of any such action, suit, or proceeding, the member
shall in writing offer the Company the opportunity, at its own expense, to
handle and defend the same.
10. Effective Date and Term of the Plan
This Plan shall become effective (the “Effective Date”) on the date of adoption
by the board of directors as evidenced by the date and signature below. Options
granted under the Plan prior to shareholder approval are subject to cancellation
by the Plan Administrator if shareholder approval is not obtained within
12 months of the date of adoption. Unless sooner terminated by the Board in its
sole discretion, this Plan will expire on December 31, 2009.
IN WITNESS WHEREOF, the Company by its duly authorized officer, has caused this
Plan to be executed this 1st day of January, 2000.

          LAS VEGAS GAMING, INC.


    /s/ Russel R. Roth     By:   Russel R. Roth     Its: President       

8